In re: Ray Lamastus applying for writ of prohibition, certiorari or mandamus. 272 So.2d 439.
Writ refused. There has been no application for a rehearing and the judgment is not final.
SUMMERS, J., is of the opinion the application should not be considered. There was no application for rehearing of the judgment of the Court of Appeal.
BARHAM, J., concurs in the denial. The judgment is not final.
TATE, J., concurs in the denial. The Court of Appeal is correct.
DIXON, J., is of the opinion that the judgment of the Court of Appeal is correct.
CALOGERO, J., recused, took no part.